internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi b09 plr-106299-01 date date decedent date spouse date trust daughter dear sir this letter responds to your letter dated date and subsequent correspondence submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date survived by spouse the executor represents that the estate retained an attorney to prepare the estate_tax_return the estate filed a form_706 federal estate_tax_return in date the executor relied on the advice of the attorney and signed the estate_tax_return as it was prepared the attorney failed to advise the estate of the need to make a sec_2056 qtip_election on schedule m of the return the ninth paragraph of article fourth of decedent’s will provides that if my wife spouse shall survive me i give devise and bequeath to my trustee hereinafter referred to as the trust an aggregate dollar amount of property equal to the unlimited_marital_deduction allowable in determining the federal estate_tax payable by reason of my death diminished by i the amount by which my gross_estate for federal estate_tax purposes is deemed increased by virtue of sec_2602 of the internal_revenue_code as a result of a generation-skipping_transfer and ii provided however that this plr-106299-01 bequest shall be reduced by an amount if any needed to increase my credit against the federal estate_tax being imposed upon my estate the fourteenth paragraph of article fourth of decedent’s will provides that it is my intention to create hereby a pecuniary_bequest and not a fractional share of my estate and that this trust be available and qualify for the federal estate_tax unlimited_marital_deduction this bequest shall carry with it its share of the income of my estate from the date of my death the sixteenth paragraph of article fourth of decedent’s will provides that in establishing and administering the trust my executor and trustee shall be vested with all of the powers and authority hereinafter set out provided however that it is my intention that the trust shall qualify for the marital_deduction and neither my executors nor my trustees shall have power or authority to exercise any of such powers in any manner which would disqualify this trust for the marital_deduction in addition i direct that my executor shall make any elections necessary in accordance with sec_2056 or otherwise to effectuate that this bequest shall qualify for the marital_deduction the seventeenth paragraph of article fourth of decedent’s will provides that the trust shall be held administered and disposed of as follows a the trustee shall pay to or apply for the benefit of my wife spouse during her lifetime all of the net_income in convenient installments but at least quarter-annually b upon the death of my said wife the principal remaining in this trust together with any accrued or undistributed_income therefrom i give devise and bequeath to my daughter daughter absolutely and outright and c on the death of my said wife my trustee is authorized to withhold from distribution an amount of property sufficient in its judgment to cover any liability that may be imposed on my trustee or on the trust remainderman pursuant to sec_2207 for estate or other taxes or liabilities until such taxes or liabilities are finally determined and provided for and to pay such liability from such property you have requested an extension of time under sec_301_9100-1 to make a qtip_election under sec_2056 for the trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate plr-106299-01 sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections plr-106299-01 sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been met because the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently we grant an extension of time for making the qtip_election under sec_2056 for trust the election must be made within days of the date of this letter the election should be made on a supplemental form_706 filed with the service office where the original from was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to decedent’s estate plr-106299-01 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
